Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tinklepaugh 6,422,521. The applicant is reminded that the  bottle is not positively claimed therefore the prior art only need to be capable of performing the functions related to the bottle. Tinklepaugh discloses A hook for conveniently combining .   
[AltContent: textbox (moving part)]
[AltContent: arrow][AltContent: textbox (pressing surface)][AltContent: arrow][AltContent: textbox (hook opening)][AltContent: arrow][AltContent: arrow][AltContent: textbox (hook body
hook hole
positioning ring body)][AltContent: arrow][AltContent: arrow]                             
    PNG
    media_image1.png
    250
    244
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinklepaugh 6,422,521 in view of Stojkovski 2010/0163587. Tinklepaugh discloses all of the limitations of the claimed invention except wherein the positioning ring body is a circle. Stojkovki teaches that it is known to have a positioning ring body is a triangle or circle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tinklepaugh to have the positioning ring body is a circle as taught by Stojkovski since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art since the applicant has not shown how the chosen shape is critical. 
	
                 
    PNG
    media_image2.png
    429
    524
    media_image2.png
    Greyscale
                      
    PNG
    media_image3.png
    472
    441
    media_image3.png
    Greyscale

s 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl 2004/0206789 in view Tinklepaugh et al. (Tinklepaugh) 6,422,521, as discussed above. The applicant is reminded that the bottle is not positively claimed therefore the prior art only need to be capable of performing the functions related to the bottle.  Dahl discloses a hook for conveniently combining with a bottle, the hook comprising: an integrally formed hook, the integrally formed hook  having a positioning ring body and a hook body, the hook body defining a hook hole and wherein a size of the hook hole is adapted for fitting the hook body under a limiting part of the bottle; a pressing surface is provided on the moving part extending from the hook body; the hook for conveniently combining with bottle according to claim 1, wherein the positioning ring body is provided with hook-and-loop fastener; The hook for conveniently combining with bottle according to claim 1, wherein a diameter of the hook body is similar to a diameter of a neck of the bottle and the opening is smaller than the diameter of the neck.    
[AltContent: textbox (hook and loop fastener (70 and 72)
hook hole (42c) 
pressing surface/moving part  (42a)
positioning ring (40a))][AltContent: textbox (hook body(42))][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                    
    PNG
    media_image4.png
    456
    326
    media_image4.png
    Greyscale

Dahl discloses all of the limitations except for the positioning ring body extends from a first end of the hook body and a moving part extends from a second end of the hook body, and a hook opening is defined between the first end and the second end; wherein the positioning ring body is a triangle;  the positioning ring body is provided with 
[AltContent: arrow][AltContent: textbox (hook opening)][AltContent: arrow][AltContent: textbox (pressing surface)][AltContent: arrow][AltContent: textbox (moving part)][AltContent: textbox (hook body
hook hole
positioning ring body)][AltContent: arrow][AltContent: arrow][AltContent: arrow]                              
    PNG
    media_image1.png
    250
    244
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dahl to have substituted the hook as shown in figure as taught by Tinklepaugh for the purpose of providing a stronger, more stable, and quick release hook for supporting a bottle by a user without accidental removal or release from the bottle once the hook has been attached to the bottle.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional hook supports. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631